DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/452,900 was filed on 10/29/2021.
Claims 1-18 are subject to examination.
An IDS(s) filed on 3/29/2022, 3/1/2022,2/11/2022,11/16/2021, have been fully considered and entered by the Examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,1,4,1,5,6, 7, 8, 7, 9, 10 respectively of U.S. Patent No. 11,190,608. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter as follows:
“execute a plurality of different application programming interfaces (APIs) with a plurality of different dealership management software (DMS) systems, wherein each of the plurality of different APIs corresponds to a different DMS system of the plurality of different DMS systems, and each of the plurality of different APIs has different requirements specific to its corresponding DMS system; provide a standardized software interface to enable communication between the one or more processors of the automotive commerce exchange platform and a plurality of different devices of entities involved with an automotive market, and to enable the plurality of different devices access to each of the plurality of different DMS systems via the plurality of different APIs and independent of local software interfaces of the plurality of different devices with each of the different DMS systems, wherein the standardized software interface provides a uniform software interface between the one or more processors of the automotive commerce exchange platform and each of the plurality of different devices that does not require coding that accounts for the different requirements of each of the plurality of different APIs; instruct the one or more processers to enable the plurality of different devices to test the standardized software interface using exemplary data that corresponds to extracted data from the plurality of DMS systems that is accessed via the plurality of different APIs and without actually accessing the plurality of DMS systems via the plurality of APIs during a test.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Toprak et al. U.S. Patent Publication # 2017/0337573 (hereinafter Toprak) further in view of Du et al. U.S. Patent Publication # 2015/0268975 (hereinafter Du)
With respect to claim 1, Mapes teaches a method performed by a computer server of an automotive commerce exchange platform (Fig. 2/3)(Paragraph 32) with one or more processors, the method comprising the steps of: 
executing a plurality of different interfaces (APIs) (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300) with a plurality of different dealership management software (DMS) systems (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33); and provide a standardized software interface to enable communication between the one or more processors of the automotive commerce exchange platform (Fig. 1 element 200, 300, 400) and a plurality of different devices of entities (Fig. 1 element 204, 406,404,410, 314 etc.) involved with an automotive market, and to enable the plurality of different devices access to each of the plurality of different DMS systems independent of local software interfaces of the plurality of different devices with each of the different DMS systems (i.e. consumer user and dealership user can communicate where the user interface allow a service facility to notify the customer of additional work, provide a URL and request approval for work.  It also provides communication preferences (i.e. text messages) as well as vehicle status, estimate, details of the required repairs, estimated completion time and confirm pick up time)(Fig. 3-4)(Paragraph 27, 32-37) 
Mapes does not explicitly teach wherein each of the plurality of different software interfaces corresponds to a different DMS system of the plurality of different DMS systems, and each of the plurality of different software interfaces has different requirement specific to its corresponding DMS system; and wherein the standardized software interface provides a uniform software interface between the one or more processor of the automotive exchange platform and each of the plurality of different devices that does not require coding that accounts for the different requirements of each of the plurality of different software interfaces; enabling, by the one or more processors, the plurality of different devices to test the standardized software interfaces using exemplary data that corresponds to extracted data from the plurality of DNS system that is access via different APIs and without actually accessing the plurality of DNS system via the plurality of APIs during a test.
Toprak teaches execute a plurality of different application programming interfaces (APIs) with a plurality of different dealership management (DMS) systems, wherein each of the plurality of different application programming interfaces (APIs) (i.e. my garage or data collection interface for carhub car recommendation engine) corresponds to a different DMS system of the plurality of different DMS systems (i.e. vehicle management service and vehicle management service platform) (Paragraph 24, 58, 52), and each of the plurality of different APIs has different requirement specific to its corresponding DMS system (I.e. different interfaces for each different subsystem which maybe car hub connect app, vehicle management service platform marketplace) (Paragraph 24, 49, 52, 58); 
providing a standardized software interface (i.e. Fig 7 which shows the website with standard interface) to enable communication between the one or more processors of the automotive commerce exchange platform (Fig. 1 element 1) and plurality of different devices of entities  involved with an automotive market (i.e. buying, owning, selling under car ownership phases)(Fig. 2), and to enable the plurality of different devices access to each of the different DMS systems independent of local software interfaces of the plurality of devices with each of the different DMS systems (i.e. VO subsystem directly or via VDC subsystem may request or collect vehicle diagnostic data from one or more modules the vehicles during use) (Paragraph 32-35)  wherein the standardized software interface provides a uniform software interface between the one or more processor of the automotive exchange platform  (Paragraph 27) and each of the plurality of different devices that does not require coding that accounts for the different requirements of each of the plurality of different APIs (i.e. some or all portion of VMS subsystems maybe operated managed at least partially controlled by an entity providing a vehicle management service to one or more clients or suitable entities ) (Paragraph 26, 27, 58, 51-52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different software interfaces corresponding to different DMS system and each having different requirement specific to its DMS system and not requiring codding for different requirements.  The motivation for doing so would be provide and enable subsystem to interact with an online service VMS subsystem, VMS applications such as web application or native application or hybrid application produced by VMS subsystem.  
Mapes and Toprak does not explicitly teach enabling, by the one or more processors, the plurality of different devices to test the standardized software interfaces using exemplary data that corresponds to extracted data from the plurality of DNS system that is access via different APIs and without actually accessing the plurality of DNS system via the plurality of APIs during a test.
Du teaches enabling, by the one or more processors, the plurality of different devices to test the standardized software interfaces using exemplary data that corresponds to extracted data (Paragraph 35-36) from the plurality of DMS system that is access via different APIs and without actually accessing the plurality of DNS system via the plurality of APIs during a test (Paragraph 4, 31, 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Du’s teaching in Mapes and Toprak’s teaching to come up with enabling plurality of different devices to test the software interface using exemplary data without accessing the plurality of DMS systems.  The motivation for doing so would be so the interaction of an application with the database maybe monitored and related database behavior may be emulated (Paragraph 4)
With respect to claim 2, Mapes, Toprak and Du teaches the method of claim 1 but Mapes further teaches wherein the entities involved with the automotive market include one or more of a dealer (Paragraph 14), a software developer of automotive dealer software, an automotive service provider (Paragraph 24) and a dealership software system integrator (Paragraph 24, 27, 32-33) 
With respect to claim 3, Mapes, Toprak and Du teaches the method of claim 1, but Mapes further teaches enabling users of the plurality of different devices to set terms and conditions (i.e. request approval for work/customer approval,  confirm understanding of the condition of the vehicle, required repairs), pricing, guidelines (i.e. customer approve work, communication preferences, customer to add comments), or combinations thereof for software interfaces provided by the users (Paragraph 37)
With respect to claim 7, Mapes, Toprak and Du teaches the method of claim 1, but Mapes further teaches  providing, by the one or more processors, an environment where software using at least one of the plurality of different interfaces provided through the automotive commerce exchange platform can be used by end users (Paragraph 34-37)(Fig. 2-4)
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) further in view of Toprak further in view of Du further in view of Ivanov et al. U.S. Patent Publication # 2016/0004516 (hereinafter Ivanov)
With respect to claim 4, Mapes, Toprak, Du and Ivanov teaches the method of claim 1, but fails to further teaches comprising providing, by the one or more processors a developer network configured to enable software developers to explore the various software interfaces that are available through the automotive commerce exchange platform via the plurality of different devices.  Ivanov teaches processors to provide a developer network configured to enable software developers to explore the various software interfaces that are available through the automotive commerce exchange platform via the plurality of different devices (Paragraph 74-82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ivanov’s teaching in Mapes’s teaching to come up with having software developer devices and provide a developer network for software developers to explore different software interfaces.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
With respect to claim 5, Mapes, Toprak, Du and Ivanov teaches the method of claim 4, but Ivanov further teaches wherein the developer network is further configured to enable the software developers to access guidelines and access terms and conditions (i.e. price attributes and feature name and other attributes)associated with the available software interfaces (Paragraph 106-110)(Fig. 5d)
With respect to claim 6, Mapes, Toprak and Ivanov teaches the method of claim 4, but Mapes further teaches wherein the developer network includes a forum for developers of APIs across multiple different DMS systems to participate in online discussions (Paragraph 35-37)(Fig. 4)(Fig. 2). Examiner would like to point out that in Mapes it shows that customer can chat with the advisor or anyone at the dealership via the chat API or text messages.  That same functionality can be used be used by software developers as online discussions as well.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Toprak in view of Du in view of Jaeger et al. U.S. Patent Publication # 2016/0180418 (hereinafter Jaeger)
With respect to claim 8, Mapes,  Toprak and Du teaches the method of claim 1, but Mapes further teaches wherein the automotive commerce exchange platform is configured to serve as an interface for subscription and billing provided by the automotive commerce exchange platform, providers of the plurality of different software interfaces, and the end users (Paragraph 26-27, 34-37).   
Although Mapes dealer-facing system platform maybe developed as open source web service (i.e. which means developers of software can edit/change it) it does not explicitly teach developers of software.  Jaeger teaches wherein the automotive commerce exchange platform is configured to serve as an interface for subscription and billing between developers of software provided by the automotive commerce exchange platform, providers of the plurality of different software interfaces, and the end users (Paragraph 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Jaeger’s teaching in Mapes, Toprak and Du’s teaching to come up with having an interface for subscription and billing between the developers of software and platform operator,  providers and end users.  The motivation for doing so would be so the platform can be dynamically changed or updated based on the technology and needs of dealerships and end users.  
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Ivanov et al. U.S. Patent Publication # 2016/0004516 in view of Toprak further in view of Du et al. U.S. Patent Publication # 2015/0268975 (hereinafter Du)
With respect to claim 11, Mapes teaches a method performed by a computer server of an automotive commerce exchange platform, the method comprising the steps of: 
-configuring one or more communication devices of the computer server to (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device)  communicate with a plurality of different dealership management software (DMS) systems (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33) 
executing different software interfaces (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300) associated with the plurality of different DMS systems through the communication devices  (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device)(i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33), (Paragraph 24, 27,30, 33); and 
Mapes does not teach plurality of different automotive software developer devices; wherein each of the different software interfaces provides access to exemplary data that corresponds to extracted data from the plurality of different DMS systems that is accessed via one or more pre-provided application programming interfaces (APIs) connected to the plurality of DMS systems and wherein each of the different software interfaces does not access the plurality of different DMS systems; and providing a developer network configured to enable testing, using the plurality of different automotive software developer devices, the different software interfaces that are available through the automotive commerce exchange platform via the plurality of different automotive software developer devices for use in development of automotive software; and facilitating a test of one of the plurality of software interfaces by one of plurality of different automotive software devices, wherein the test is performed using the exemplary data and without actually accessing the plurality of DMS systems via the plurality of pre-provided PAIs during the test.  
Ivanov teaches plurality of different automotive software developer devices (Paragraph 41, 36, 220, 224); and provide a developer network configured to enable testing, using the plurality of different automotive software developer devices (Paragraph 41-44, 139, 175-180), the different software interfaces that are available through the  platform (Paragraph 56-65) via the plurality of different devices for use in development of software (Paragraph 74-82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Ivanov’s teaching in Mapes’s teaching to come up with having software developer devices and provide a developer network for software developers to explore different software interfaces.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
Mapes and Ivanov does not teach wherein each of the different software interfaces provides access to exemplary data that corresponds to extracted data that is accessed via one or more pre-provided software interfaces connected to the plurality of DMS systems  and wherein each of the different software interfaces does not access the plurality of different DMS systems; and facilitating a test of one of the plurality of software interfaces by one of plurality of different automotive software devices, wherein the test is performed using the exemplary data and without actually accessing the plurality of DMS systems via the plurality of pre-provided PAIs during the test.  
Toprak teaches execute different software interfaces associated with the plurality of different DNS systems through the communication device, wherein each of the different software interfaces provide access to exemplary data that corresponds to extracted data (i.e. OBD data) that is accessed via plurality of pre-provided application programming interfaces (APIs) (i.e. carhub OBD device product of the VMSP system)connected to the plurality of DMS systems (paragraph  36-37), and wherein each of the different software interfaces does not access the plurality of different DMS systems (i.e. accessing OVD data from ECU of the vehicle) (Paragraph 36-37); provide developer network configured to enable testing using the plurality of different automotive software developer devices (Paragraph 42, 52), of the different software interfaces that are available through the  automotive commerce exchange platform (Paragraph 52,58) via the plurality of different devices for use in development of automotive software (Paragraph 52, 58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Toprak’s teaching in Mapes and Ivanov’s teaching to come up with having access to exemplary data that corresponds to extracted data that is accessed via one or more pre-provided software interfaces connected to the plurality of DMS systems  and wherein each of the different software interfaces does not access the plurality of different DMS systems.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
Mapes, Ivanov and Toprak does not teach facilitating a test of one of the plurality of software interfaces by one of plurality of different automotive software devices, wherein the test is performed using the exemplary data and without actually accessing the plurality of DMS systems via the plurality of pre-provided APIs during the test.  
Du teaches facilitating a test of one of the plurality of software interfaces by one of plurality of different automotive software devices, wherein the test is performed using the exemplary data and without actually accessing the plurality of DMS systems via the plurality of pre-provided APIs during the test.   (Paragraph 4, 31, 35-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Du’s teaching in Mapes and Toprak’s teaching to come up with enabling plurality of different devices to test the software interface using exemplary data without accessing the plurality of DMS systems.  The motivation for doing so would be so the interaction of an application with the database maybe monitored and related database behavior may be emulated (Paragraph 4)

With respect to claim 10, Mapes, Ivanov, Toprak and Du teaches the method of claim 9, but Ivanov further teaches wherein testing of the different software interfaces includes using the automotive software with different software interfaces (Paragraph 18, 21, 36-37).
With respect to claim 11, Mapes, Ivanov, Toprak and Du teaches the method of claim 9, but Mapes further teaches wherein the developer network is also configured to provide an online forum to facilitate online discussions regarding automotive software development  (Paragraph 35-37)(Fig. 4)(Fig. 2). Examiner would like to point out that in Mapes it shows that customer can chat with the advisor or anyone at the dealership via the chat API or text messages.  That same functionality can be used be used by software developers as online discussions as well.  
With respect to claim 12, Mapes, Ivanov, Toprak and Du teaches the method of claim 9, but Ivanov further teaches wherein the developer network is also configured to enable the setting of terms and conditions, pricing, or both, which are associated with their automotive software (Paragraph 109-110)(Fig. 5d)
With respect to claim 13, Mapes, Ivanov, Toprak and Du teaches the method of claim 9, but Mapes further teaches wherein the one or more processors are also configured to provide a marketplace including an online environment to enable end users to use the automotive software (Paragraph 34-37)(Fig. 2-4)
Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mapes et al. U.S. Patent Publication # 2015/0227894 (hereinafter Mapes) in view of Bay et al. U.S. Patent Publication # 2008/0010561 (hereinafter Bay)
With respect to claim 14, Mapes teaches a method performed by a computer server of an automotive commerce exchange platform, comprising the steps of: 
-configuring one or more communication devices  of the computer server to (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device) communicate with a plurality of different dealership management software (DMS) systems  (i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33) execute different application programming interfaces (Fig. 2, 3, 4 i.e. Fig. 2 element 220, 222, 226, 228, 230, 400, 300)  to access the plurality of different DMS systems through the one or more communication devices (i.e. DMS messaging server, SMS & VOIP server, email device, SMS device, mobile device)(i.e. dealership management systems providers including databases and user interfaces) (Paragraph 24, 32-33); and provide a marketplace including an online environment (Fig. 2-4) to enable end users of automotive software configured to access the plurality of different DMS systems of the automotive commerce exchange platform using the different APIs (Paragraph 32-37).  
Mapes teaches computer which can be developer devices but does not explicitly state it as a plurality of different automotive software developer devices, and marketplace configured to allow an end user to search for, test and enable automotive software that accesses the plurality of different DMS system using the different APIs
Bay teaches plurality of different automotive software developer devices (i.e. client device)(Paragraph 19) and providing marketplace configured to allow an end user to search for, test (i.e. API and test) and enable automotive software that accesses the plurality of different DMS system using the different APIs (i.e. testing different components including different subsystem  which are TPF, TSS, PMS, wherein, the transmitting test messages.  The TPM functionality can be developed using websphere, jboss, biztalk.  The TPF messaging module to generate error messages, status messages and messages that are using during DMS certification and validation process to identify message as a test message, to identify what type of test case the message corresponds to, and to evaluate or compare the received test message corresponding to the test case.  This could be parts order test case #2.  ) (Paragraph 18, 21). Also in Paragraph 21, Bay also teaches TSS including a store or database of test suites and associated test cases.  This is functionally similar to providing a marketplace. Furthermore, Paragraph 22 provides other examples on how the test message validation operates to identify message as either a parts order, new vehicle order, service order etc. The test message validating module operates to compare some or all of the data and business rules in the received message to the corresponding test case message located by the test case ID module in dbase and placed into memory (i.e. allow end user to search for test automotive software).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bay’s teaching in Mapes’s teaching to come up with having software developer devices and provide a developer network for software developers to explore different software interfaces as well as allowing end user to search for, test enable automotive software that accesses the plurality of different DMS system.  The motivation for doing so would be so the developers can customize/tailor made the software interfaces for the application based on each dealer or repair shops criteria and personalization.  
With respect to claim 15, Mapes and Bay teaches the method of claim 14,  but Mapes further teaches  providing online management of subscriptions and billing between developers of the automotive software, providers of the different software interfaces, and the end users  (Paragraph 26-27, 34-37).   
With respect to claim 16, Mapes and Bay teaches the method of claim 14,  but Bay further teaches enabling the end user to electronically search for the automotive software (i.e. identify a test message as either parts order, new vehicle order, service order.  Once a message has been identified as test message, the test message ID uses the key data to search the database looking for corresponding test case) (Paragraph 22).
With respect to claim 17, Mapes and Bay teaches the method of claim 16,  but Bay further teaches enabling the end user to electronically search through the automotive software by categories of the automotive software  (i.e. identify a test message as either parts order, new vehicle order, service order.  Once a message has been identified as test message, the test message ID uses the key data to search the database looking for corresponding test case) (Paragraph 22).
With respect to claim 18, Mapes and Bay teaches the method of claim 18,  but Mapes further teaches wherein the categories of the automotive software include at least one category taken from the group consisting of repair order software (Fig. 2 element 222), electronic payment software, automobile quote software (Paragraph 226, 228), DMS software, tax engine software, automobile sales software, automobile parts software, automotive-related entity accounting software (Paragraph 226), and automotive related entity employee software (Paragraph 32-37)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Jones et al. U.S. Patent Publication # 2015/0142256 which in Paragraph 7 and 8 teaches searching criterion for the vehicle for service and selecting the service from a list of services to be performed on the vehicle.
B).  Moosmann et al. U.S. Patent # 8,407,664 which teaches defining software model business object.  Furthermore, Moosmann also teaches using interactive GUI which allows a user to create inspect and modify a model.
C).  Williams et al. U.S. Patent Publication # 2012/0066010 which teaches store engine providing a marketplace where vehicle repair products can be sold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453